          Case 7:18-cv-08956-CS Document 32 Filed 04/15/19 Page 1 of 1




April 15, 2019

Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

Re:    Berger v. Imagina Consulting, Inc. (7:18-cv-8956-CS)

Dear Judge Seibel,

I represent Plaintiff, Jason Berger, in the above in-captioned case. I had a death in the family and
apologize to the Court and opposing counsel for not appearing on Friday as this was an
unexpected urgent matter I needed to attend to. I will be out of the office but respectfully request
to appear telephonically for the discovery conference on April 18, 2019 at 12:15pm.

The Court’s consideration is much appreciated.


                                                      Respectfully submitted,

                                                      /s/Richard Liebowitz
                                                      Richard P. Liebowitz

                                                      Counsel for Plaintiff Jason Berger
